UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Equity Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: November 30, 2007 Date of reporting period: August 31, 2007 Item 1. Schedule of Investments: Putnam Equity Income Fund The fund's portfolio 8/31/07 (Unaudited) COMMON STOCKS (97.1%)(a) Shares Value Aerospace and Defense (2.7%) L-3 Communications Holdings, Inc. 254,300 $25,051,093 Lockheed Martin Corp. 363,500 36,037,390 Raytheon Co. 691,300 42,404,342 Airlines (0.1%) UAL Corp. (NON) (S) 47,700 Banking (5.8%) Bank of America Corp. 2,507,600 127,085,168 Bank of New York Mellon Corp. (The) 144,000 5,821,920 PNC Financial Services Group 907,900 63,888,923 Wachovia Corp. 481,100 23,564,278 Building Materials (1.3%) Sherwin-Williams Co. (The) 705,400 Capital Goods (0.2%) Eaton Corp. 78,200 Chemicals (2.9%) Celanese Corp. (Ser. A) 305,800 10,984,336 E.I. du Pont de Nemours & Co. (S) 193,600 9,438,000 Lubrizol Corp. (The) 402,000 25,559,160 Rohm & Haas Co. 1,139,400 64,421,676 Computers (4.5%) EMC Corp. (NON) 2,037,900 40,065,114 Hewlett-Packard Co. 357,400 17,637,690 IBM Corp. (S) 969,900 113,177,631 Conglomerates (3.7%) General Electric Co. 1,957,300 76,080,251 Honeywell International, Inc. 577,600 32,432,240 Tyco International, Ltd. (Bermuda) 704,875 31,127,280 Consumer Finance (0.4%) AmeriCredit Corp. (NON) 974,500 Consumer Goods (3.7%) Clorox Co. (S) 402,100 24,045,580 Newell Rubbermaid, Inc. 733,000 18,904,070 Procter & Gamble Co. (The) 1,517,900 99,134,049 Electric Utilities (4.4%) Edison International 1,751,800 92,337,378 FirstEnergy Corp. (S) 1,117,500 68,659,200 Pepco Holdings, Inc. (S) 302,200 8,425,336 Westar Energy, Inc. (S) 147,300 3,577,917 Electronics (0.9%) Atmel Corp. (NON) 3,408,200 18,063,460 QLogic Corp. (NON) 405,400 5,391,820 Tyco Electronics, Ltd. (NON) 294,775 10,278,804 Financial (9.9%) Assurant, Inc. 615,000 31,697,100 CIT Group, Inc. 784,000 29,454,880 Citigroup, Inc. 3,357,800 157,413,664 Freddie Mac 839,300 51,709,273 JPMorgan Chase & Co. 2,443,700 108,793,524 Food (0.6%) General Mills, Inc. 390,000 Forest Products and Packaging (0.5%) International Paper Co. 67,077 2,355,073 Packaging Corp. of America 727,800 18,959,190 Health Care Services (1.6%) IMS Health, Inc. (S) 410,300 12,284,382 McKesson Corp. 486,400 27,826,944 WellPoint, Inc. (NON) 254,700 20,526,273 Insurance (5.7%) ACE, Ltd. (Bermuda) 853,600 49,303,936 Allstate Corp. (The) 332,700 18,215,325 Aspen Insurance Holdings, Ltd. (Bermuda) 985,600 24,728,704 Axis Capital Holdings, Ltd. (Bermuda) 119,090 4,299,149 Berkshire Hathaway, Inc. Class B (NON) 1,640 6,379,600 Chubb Corp. (The) 683,700 34,957,581 Conseco, Inc. (NON) 862,102 12,121,154 Endurance Specialty Holdings, Ltd. (Bermuda) 201,000 8,013,870 Fidelity National Title Group, Inc. Class A 232,900 4,236,451 PartnerRe, Ltd. (Bermuda) 300,999 21,885,637 Protective Life Corp. 91,000 3,803,800 Travelers Cos., Inc. (The) 549,800 27,786,892 Investment Banking/Brokerage (4.2%) Allied Capital Corp. (S) 696,856 20,780,246 Apollo Investment Corp. 1,034,000 22,582,560 Goldman Sachs Group, Inc. (The) 183,400 32,280,234 Merrill Lynch & Co., Inc. 204,900 15,101,130 Morgan Stanley 1,138,800 71,026,956 Lodging/Tourism (0.4%) Wyndham Worldwide Corp. 439,200 Machinery (2.3%) Cummins, Inc. 205,500 24,335,310 Parker-Hannifin Corp. 592,800 63,708,216 Manufacturing (0.5%) Dover Corp. 164,600 8,131,240 Teleflex, Inc. 163,600 12,723,172 Media (0.7%) Walt Disney Co. (The) 855,000 Medical Technology (1.5%) Becton, Dickinson and Co. 193,900 14,918,666 Covidien, Ltd. (Bermuda) (NON) 1,013,175 40,354,760 Metals (0.6%) Steel Dynamics, Inc. (S) 310,300 13,460,814 United States Steel Corp. 98,700 9,325,176 Oil & Gas (13.5%) BP PLC ADR (United Kingdom) 193,900 13,061,104 ConocoPhillips 998,100 81,734,409 Exxon Mobil Corp. (S) 2,317,000 198,636,410 Marathon Oil Corp. 1,316,000 70,919,240 Occidental Petroleum Corp. 673,600 38,186,384 Sunoco, Inc. 195,200 14,276,928 Total SA (France) 682,200 51,238,445 Total SA ADR (France) 100 7,509 Valero Energy Corp. 650,100 44,538,351 Pharmaceuticals (5.3%) Bristol-Myers Squibb Co. 620,500 18,087,575 Eli Lilly Co. (S) 704,700 40,414,545 Johnson & Johnson 868,800 53,683,152 Pfizer, Inc. 2,906,200 72,190,008 Wyeth 365,700 16,931,910 Power Producers (0.5%) Mirant Corp. (NON) 466,200 Publishing (0.2%) R. R. Donnelley & Sons Co. 191,100 Railroads (0.1%) Norfolk Southern Corp. 73,700 Regional Bells (4.0%) Qwest Communications International, Inc. (NON) (S) 678,500 6,072,575 Verizon Communications, Inc. 3,501,500 146,642,820 Retail (2.0%) Office Depot, Inc. (NON) 671,200 16,410,840 Staples, Inc. 1,354,000 32,157,500 Supervalu, Inc. 406,100 17,117,115 TJX Cos., Inc. (The) (S) 295,000 8,994,550 Schools (0.2%) Apollo Group, Inc. Class A (NON) 115,100 Semiconductor (1.8%) Applied Materials, Inc. (S) 1,944,700 41,538,792 Novellus Systems, Inc. (NON) (S) 949,700 25,993,289 Software (0.3%) Oracle Corp. (NON) 583,700 Technology Services (1.5%) Automatic Data Processing, Inc. 411,500 18,822,010 Computer Sciences Corp. (NON) 389,400 21,786,930 Symantec Corp. (NON) (S) 953,800 17,940,978 Telecommunications (2.7%) Embarq Corp. 1,633,700 Telephone (1.9%) AT&T, Inc. 1,851,300 Tobacco (3.3%) Altria Group, Inc. (S) 1,536,500 106,648,467 Loews Corp. - Carolina Group 232,136 17,670,192 Trucks & Parts (0.2%) Autoliv, Inc. (Sweden) 103,400 Waste Management (0.5%) Waste Management, Inc. 486,400 Total common stocks (cost $3,086,589,642) CONVERTIBLE PREFERRED STOCKS (1.4%)(a) Shares Value Freeport-McMoRan Copper & Gold, Inc. $6.75 cv. pfd. 158,715 $20,950,380 Platinum Underwriters Holdings, Ltd. Ser. A, 6.00% cv. pfd. (Bermuda) 969,020 31,250,895 Total convertible preferred stocks (cost $44,465,487) CONVERTIBLE BONDS AND NOTES (0.4%)(a) (cost $11,240,000) Principal amount Value EMC Corp. 144A cv. sr. notes 1 3/4s, 2013 $11,240,000 WARRANTS (%)(a)(NON) (cost $-) Expiration date Strike Price Warrants Value Raytheon Co. 6/16/11 $37.50 12,063 SHORT-TERM INVESTMENTS (8.2%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 4.00% to 5.88% and due dates ranging from September 4, 2007 to October 16, 2007 (d) $271,636,294 $271,007,740 Putnam Prime Money Market Fund (e) 42,845,559 42,845,559 Total short-term investments (cost $313,853,299) TOTAL INVESTMENTS Total investments (cost $3,456,148,428)(b) NOTES (a) Percentages indicated are based on net assets of $3,809,375,132 . (b) The aggregate identified cost on a tax basis is $3,475,243,593, resulting in gross unrealized appreciation and depreciation of $657,513,130 and $52,998,534, respectively, or net unrealized appreciation of $604,514,596. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At August 31, 2007, the value of securities loaned amounted to $263,012,542. The fund received cash collateral of $271,007,740 which is pooled with collateral of other Putnam funds into 42 issues of short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $721,539 for the period ended August 31, 2007. During the period ended August 31, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $421,026,647 and $404,708,142, respectively. (S) Securities on loan, in part or in entirety, at August 31, 2007. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding stands for American Depository Receipts representing ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service or dealers, approved by the Trustees. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At August 31, 2007, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: During the period, Putnam Fiduciary Trust Company, the fund's transfer agent, began utilizing shareholder systems and systems support provided by DST Systems, Inc. and certain of its affiliates. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Equity Income Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: October 30, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: October 30, 2007 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: October 30, 2007
